DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendments filed on 05/13/2022.
Applicant’s cancelation of claims 5-6, 9-10, 13-15, and 18 is acknowledged and require no further examining.  Claims 1-4, 7-8, 11-12, 16-17, and 19-21 are pending and examined below.

Response to Arguments
The Amendments filed on 05/13/2022 have been entered.  Applicant’s cancelation of claims 5-6, 9-10, 13-15, and 18 is acknowledged and require no further examining.  Claims 1-4, 7-8, 11-12, 16-17, and 19-21 are pending in this application.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the amendments to the Claims, Examiner withdraws the 112(a) rejections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the Claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Heudecker (5,842,322) modified by reference Pfeiffer et al. (8,400,240), in view of the arguments, Examiner withdraws the 103 rejections.

Allowable Subject Matter
Claims 1-4, 7-8, 11-12, 16-17, and 19-21 are  allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Heudecker (5,842,322) disclose a capping head comprising: a gripping assembly; a moving assembly; and a ejector member.
The prior art reference Lee (8,258,902) disclose magnetic arrangement comprising: a first magnet connected to a member; and a second magnet connected to a moving member, wherein the moving member is hermetically separated from the member.
The prior art reference Pfeiffer et al. (8,400,240) disclose a magnetic arrangement comprising: a first magnet connected to a member; a second magnet connected to a moving member; and a partition wall made of magnetic material, wherein the partition wall is situated between the first magnet and the second magnet.
However, Heudecker in view of Lee nor Pfeiffer et al. is not found to disclose a gripping assembly including an ejector member that carries at least one first magnetic element suitable to magnetically interact with at least one second magnetic element having the same polarity placed outside the gripping assembly and at an axial height greater than the first magnetic element such that a relative axial approach of the second magnetic element towards the first magnetic element results in a translation of the ejector member towards the lower inlet mouth gripping assembly; and not found to disclose a partition wall configured to hermetically separate the moving assembly from the gripping assembly, wherein the partition wall is arranged within the hollow body and above the ejector member, and wherein the partition wall is made of magnetic material or of a magnetizable material so as to define a corresponding suspension member suitable for the magnetic interaction with the first magnetic element so as to determine a suspension condition of the ejector member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        July 15, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731